Opinion by
Mr. Justice Brown,
The single question raised on this appeal is the constitu*596tionality of the act of assembly of June 6, 1893, P. L. 328. It is entitled “ An act providing for the relief of needy, sick, injured, and, in case of death, burial, of indigent persons whose legal place of settlement is unknown; ” and the contention of the appellant is, that it is violative of the constitution, because its subject is not clearly expressed in its title. By its express terms it affects only those counties in which poor or almshouses are not maintained out of the county funds, and, if its subject is so clearly expressed in- its title that the counties affected by its radical changes ought reasonably to have been led to inquire into its body, it does not offend section 3, article III of the constitution: State Line and Juniata Railroad Company’s Appeal, 77 Pa. 429; Esling’s Appeal, 89 Pa. 205; Carother’s Appeal, 118 Pa. 468; but the converse is also true, and, if there is nothing in the title fairly indicating the purpose of the act, it cannot be sustained when assailed by those whom it materially affects: Road in Phœnixville, 109 Pa. 44; Pierie v. Philadelphia, 139 Pa. 573; Mt. Joy Boro. v. Lancaster, etc., Turnpike Co., 182 Pa. 581.
Whether the title to this act so clearly expresses its subject as to relieve it from the constitutional objection urged against it, must be determined from an examination of its provisions, found in the following words : “ In each and every county of this commonwealth in which a poor or almshouse for the support, care and shelter of tire needy and indigent is not maintained by and at county expense, it shall be the duty of the poor directors or overseers of the poor of the several poor districts in such counties to provide all needy, sick and injured indigent person or persons in their said several districts with necessary support, shelter, medicine, medical attendance, nursing, and in case of death, burial, whether said needy, sick and injured indigent person or persons have a legal settlement in the poor district in which they thus require and receive assistance or not; but all expenses thus incurred for the relief, support, nursing, care or burial of such indigent person or persons -whose legal settlement is unknown shall be borne by the county in which the poor district furnishing such relief is located. And in the event of any such poor* district having assumed or paid the expenses thus incurred for the relief or burial of any indigent person or persons whose legal settlement *597is unknown, the county in which such poor district is located shall be liable to such poor district in an action of assumpsit in a civil court for the amount thus expended or incurred, and the want of an order of relief or approval order shall not be a bar to recovery.” Prior to the passage of this act the duty of supporting and caring for indigent persons while living, and burying them when dead, was imposed upon the respective poor districts of the counties in which poor or almshouses were not maintained, whether the legal settlement of such persons was known or unknown. To discharge the duties so imposed, the overseers of the said poor districts are authorized to levy and collect a tax upon all real and personal estates within each township composing a poor district. But the act of 1893, without the slightest indication that can be found in its title of its purpose so to do, shifts from the respective poor districts of a county, where a poor or almshouse is not maintained at the county’s expense, a portion of the burden long borne by the said poor districts, and provided for by a special tax, and imposes it upon the county itself as an additional object of public support. It does more than this. It imposes the burden upon the counties affected by it without giving them, through their commissioners, a voice in determining in any case whether relief should be furnished; overseers of the poor in any district are to be the sole judges whether such relief should be furnished, and against their improvidence county commissioners are powerless, and the general public has no protection, for “ all expenses thus incurred for the relief, support, nursing, care or burial of such indigent person or persons whose legal settlement is unknown shall be borne by the county in which the poor district furnishing such relief is located.” Even the right of the county to be heard in its courts against the improvidence or recklessness of the overseers of the poor seems to he denied by the act, for'its words are that the county must pay, without question or the right to make complaint, however just the same may be.
While it is true that the title to an act need not be a complete index to its contents, it must not, on the other hand, mislead. The purpose of the constitutional provision, invoked by the appellant, is to give information to the members of the legislature, or others interested, by the title of the bill, of the contem*598plated legislation, and thereby to prevent the passage of unknown and alien subjects, which may be coiled up in the folds of the bill: Dorsey’s Appeal, 72 Pa. 192. What we said in Quinn v. Cumberland County, 162 Pa. 55, in passing upon an act authorizing the town council of the borough of Carlisle to establish a board of health, may well be repeated here : “ The commissioners of the county are not entitled to any participation in the adjustment and determination of any of the expenses incurred by the board of health, nor have they any power of correction of bills which might be subject to criticism, or which might be regarded as excessive or unreasonable. Their duty is simply ministerial and mandatory." They are absolutely required to pay the expenses, when audited and adjusted by the board of health and presented to the commissioners. They have no control over the board of health, nor any right to have a hearing in the courts as to any bills which they might deem objectionable. Now, while it is probably competent for the legislature to enact such laws, it is their duty, and their constitutional obligation, to give notice in the title of such enactments, of their intention to impose such liability upon the municipal organization which is to be affected, and if this duty is neglected, such legislation is contrary to the requirements of the constitution and’ therefore void.” “ The object of that requirement is that legislators, and others interested, shall receive direct notice in immediate connection with the act itself, of its subject, so that they may know or be put upon inquiry as to its provisions and their effect. Suggestions or inferences which may be drawn from knowledge dehors the language used, are not enough. The constitution requires that the notice shall be contained in the title itself: Phœnixville Road, 109 Pa. 44; Ridge Ave. Pass. Ry. Co. v. Phila., 124 Pa. 219; Phila. v. Ridge Ave. Pass. Ry. Co., 142 Pa. 484;” Com. ex rel. v. Samuels et al., 163 Pa. 283. “ To omit, as the act under consideration does, all indication of its most important feature and effect is to fail entirely in the constitutional requirement that the subject shall be clearly expressed in the title:” Stegmaier v. Jones, 203 Pa. 47.
Surely it cannot be reasonably urged that counties not maintaining poor or almshouses should have been put upon notice by the title to the act under consideration of the radical changes proposed by it. It is rather reasonable to conclude that, with *599the poor within their borders supported by the respective poof districts, the proposed legislation was to affect only such districts, and not the counties. Further comment could not make this plainer. The judgment of the court below is reversed and the record remitted, with direction that judgment be entered for the defendant on the case stated.